87 F.3d 1308
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel B. DAVIS, Jr., Plaintiff--Appellant,v.Richard W. HUDGINS;  McKinley Simmons;  Howard C. Andleton;James M. Dixon;  Timothy L. Dalton;  James Stephen Ellenson;Clyde M. Weaver;  Lawrence J. Redding, III;  Robert D.Hicks;  Randell C. Ogg;  J.W. Hornsby, Jr.;  UnknownConspirators, Defendants--Appellees.
Nos. 95-2532, 96-1126.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 7, 1996
Decided:  June 14, 1996

Appeals from the United States District Court for the Eastern District of Virginia, at Newport News.  Rebecca B. Smith, District Judge.  (CA-94-163-4)
Samuel B. Davis, Jr., Appellant Pro Se.  John Franklin, III, Brian Nelson Casey, TAYLOR & WALKER, P.C., Norfolk, Virginia;  James Stephen Ellenson, Newport News, Virginia;  Robert William McFarland, Richard Joshua Cromwell, MCGUIRE, WOODS, BATTLE & BOOTHE, Norfolk, Virginia;  William Mark Dunn, Assistant Attorney General, Richmond, Virginia;  Willard Montellous Robinson, Jr., Newport News, Virginia;  Robert D. Hicks, Gloucester, Virginia;  Randell C. Ogg, SHERMAN, MEEHAN & CURTIN, P.C., Washington, D.C., for Appellees.
E.D.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing his complaint alleging violations of the Racketeering Influenced and Corrupt Organizations Act, 18 U.S.C.A. § 1961-1968 (West 1985 & Supp.1995), and civil rights statutes 42 U.S.C. §§ 1983, 1985, 1986, 1988 (1988), and imposing FED. R. CIV. P  . 11 sanctions.   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Davis v. Hudgins, No. CA-94-163-4 (E.D. Va.  Aug. 7 & Dec. 27, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED